 

[g201806141953027546364.jpg]

 

Ultra Petroleum Corp.

Exhibit 10.1

 

 

ULTRA PETROLEUM CORP.

2017 STOCK INCENTIVE PLAN,
AS AMENDED AND RESTATED JUNE 8, 2018

 

 

(Effective as of June 8, 2018)

 

 

--------------------------------------------------------------------------------

 

ULTRA PETROLEUM CORP.
2017 STOCK INCENTIVE PLAN

AS AMENDED AND RESTATED JUNE 8, 2018

 

Section 1.

GENERAL PROVISIONS RELATING TO
PLAN GOVERNANCE, COVERAGE AND BENEFITS

1.1

Background and Purpose

Ultra Petroleum Corp., a Yukon, Canada corporation (the “Company”), has adopted
this plan document, entitled “Ultra Petroleum Corp. 2017 Stock Incentive Plan,
as Amended and Restated” (the “Plan”), effective as of June 8, 2018 (the
“Effective Date”); provided that to the extent required by any applicable
listing requirement, any changes to the classes of service providers eligible to
receive awards hereunder will become effective upon receipt of shareholder
approval.  The Plan amends and restates the Ultra Petroleum Corp. 2017 Stock
Incentive Plan effective April 12, 2017 (the “Prior Plan”) including for the
purposes of addressing recent changes in law.

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and to increase stockholder value by: (a) encouraging the
commitment and retention of selected key Employees, Consultants, and Outside
Directors, (b) motivating superior performance of key Employees, Consultants,
and Outside Directors by means of long-term performance related incentives,
(c) encouraging and providing key Employees, Consultants, and Outside Directors
with a program for obtaining ownership interests in the Company which link and
align their personal interests to those of the Company’s shareholders,
(d) attracting and retaining key Employees, Consultants, and Outside Directors,
by providing competitive compensation opportunities, and (e) enabling key
Employees, Consultants, and Outside Directors to share in the long-term growth
and success of the Company.

The Plan provides for payment of various forms of compensation.  It is not
intended to be a plan that is subject to the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Plan will be interpreted, construed and
administered consistent with its status as a plan that is not subject to ERISA.

The Plan will remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to Section 8.7, until all Shares subject
to the Plan have been purchased or acquired according to its provisions.

1.2

Definitions

The following terms shall have the meanings set forth below:

Affiliate

.  Any Subsidiary and any other Person that, directly or through one or more
intermediaries, is controlled by the Company, as determined by the Committee.

Page 1 of 41

 

--------------------------------------------------------------------------------

 

Authorized Officer

. The Chairman of the Board, the CEO or any other senior officer of the Company
to whom either of them delegate the authority to execute any Incentive Agreement
for and on behalf of the Company. No officer or director shall be an Authorized
Officer with respect to any Incentive Agreement for himself or herself.

Board

.  The then-current Board of Directors of the Company.

Cause

.  When used in connection with the termination of a Grantee’s Employment, shall
have the meaning set forth in the Grantee’s employment agreement with the
Company (or its Parent or Subsidiary), and in the absence of such an agreement
(or if “Cause” is not defined in such agreement), and provided that “Cause” is
not otherwise defined in the Grantee’s Incentive Agreement, shall mean the
termination of the Grantee’s Employment by the Company or any Affiliate by
reason of:

 

(i)

the conviction of the Grantee by a court of competent jurisdiction as to which
no further appeal can be taken of a crime involving moral turpitude or a felony;

 

(ii)

the commission by the Grantee of a material act of fraud upon the Company or any
Affiliate, or any customer or supplier thereof;

 

(iii)

the misappropriation of any funds or property of the Company or any Affiliate,
or any customer or supplier thereof;

 

(iv)

the engagement by the Grantee in any direct and material conflict of interest
with the Company or any Affiliate without compliance with the Company’s or
Affiliate’s conflict of interest policy, if any, then in effect;

 

(v)

the engagement by the Grantee, without the written approval of the Board or CEO,
in any material activity which competes with the business of the Company or any
Affiliate or which would result in a material injury to the business, reputation
or goodwill of the Company or any Affiliate; or

 

(vi)

with respect to any Grantee who is an Employee (A) a material breach by Employee
during his or her employment period of any of the restrictive covenants set out
in his or her employment agreement with the Company or any Affiliate, if
applicable, or (B) the willful, material and repeated nonperformance of
Employee’s duties to the Company or any Affiliate (other than by reason of
Employee’s illness or incapacity), but Cause shall not exist under clause (A) or
(B) (above) until after written notice from the Board has been given to Employee
of such material breach or nonperformance (which notice specifically identifies
the manner and sets forth specific facts, circumstances and examples in which
the Board believes that Employee has breached the agreement or not substantially
performed his or her duties), and Employee has

Page 2 of 41

 

--------------------------------------------------------------------------------

 

 

failed to cure such alleged breach or nonperformance within the time period set
by the Board in good faith, but in its sole and absolute discretion; and, for
purposes of this subsection (vii), no act or failure to act on Employee’s part
shall be deemed “willful” unless it is done or omitted by Employee not in good
faith and without his or her reasonable belief that such action or omission was
in the best interest of the Company (assuming disclosure by Employee of all
pertinent facts, any action or omission by Employee after consultation with, and
in accordance with the advice of, legal counsel retained by the Company shall be
deemed to have been taken in good faith and to not be willful for purposes of
this definition of “Cause”).

CEO

.  The then-current Chief Executive Officer of the Company.

Change in Control

.  Any of the events described in and subject to Section 7.8.

Code

.  The Internal Revenue Code of 1986, as amended, and the regulations and other
authority promulgated thereunder by the appropriate governmental authority.
References herein to any provision of the Code shall refer to any successor
provision thereto.

Committee

.  The committee appointed by the Board to administer the Plan. The Committee
shall be comprised of not less than two members of the Compensation Committee of
the Board who are Independent Directors (or any successor committee or
subcommittee of the Board designated by the Board) which committee or
subcommittee shall be comprised of two or more members of the Board each of whom
is an Independent Director. The Committee may be the Compensation Committee of
the Board (or any subcommittee of the Compensation Committee) provided that the
members of the Committee satisfy the requirements of the previous provisions of
this paragraph.

The Board shall have the power to fill vacancies on the Committee arising by
resignation, death, removal or otherwise.  The Board, in its discretion, may
bifurcate the powers and duties of the Committee among one or more separate
committees, or retain all powers and duties of the Committee in a single
Committee.  The members of the Committee shall serve at the discretion of the
Board.

Notwithstanding any other provision of the Plan, any Incentive Awards that are
to be granted under the Plan to Outside Directors shall be approved by the
Board, or made in accordance with a policy or program that is approved by the
Board; provided, however, the Committee may recommend such Incentive Awards,
policy or program to the Board for its approval.  With respect to the grant of
Incentive Awards to Outside Directors, all rights, powers and authorities vested
in the Committee under the Plan with respect thereto shall instead be exercised
by the Board, and thus any reference in the Plan to the Committee shall be
deemed to include a reference to the Board when acting in such capacity. When
the Board exercises its authority to act in its capacity as the Committee
hereunder with respect to an Incentive Award

Page 3 of 41

 

--------------------------------------------------------------------------------

 

for an Outside Director, it shall so designate with respect to any action that
it undertakes in such capacity.

Common Stock

.  The common stock of the Company, no par value per share, and any class of
common stock into which such common shares may hereafter be converted,
reclassified or recapitalized.

Company

.  Ultra Petroleum Corp., a corporation organized under the laws of Yukon,
Canada, and any successor in interest thereto.

Company Group

.  Company Group means the Company, UP Energy Corporation, Ultra Resources,
Inc., Keystone Gas Gathering, LLC, Ultra Wyoming, Inc., Ultra Wyoming LGS, LLC,
UPL Pinedale, LLC, UPL Three Rivers Holdings, LLC, and any successor or assign
thereto, by merger, consolidation, or otherwise, on and after the Emergence
Date, pursuant to the Plan of Reorganization.

(l)Consultant.  Consultant means any independent contractor and/or advisor to
the Company.  For the avoidance of doubt, the Committee may grant Awards to
Consultants hereunder that are contingent upon shareholder approval of the Plan.

Disability

.  As determined by the Committee in its discretion exercised in good faith, a
physical or mental condition of the Grantee that would entitle him to payment of
disability income payments under the Company’s long term disability insurance
policy or plan for employees, as then effective, if any; or in the event that
the Grantee is not covered, for whatever reason, under the Company’s long-term
disability insurance policy or plan, “Disability” means a permanent and total
disability as defined in Code Section 22(e)(3).  A determination of Disability
may be made by a physician selected or approved by the Committee and, in this
respect, the Grantee shall submit to any reasonable examination(s) required in
the opinion of such physician.

Emergence Date

.  Emergence Date has the same meaning as “Effective Date” in the Plan of
Reorganization.

Emergence Value

.  Emergence Value has the same meaning as “Settlement Plan Value” in the Plan
of Reorganization.

Enterprise Value

.  As of a given date, Enterprise Value means the total enterprise value of the
Company Group, based on the weighted average closing price of the Common Stock
during the immediately preceding consecutive 30-day period, as reported on the
principal exchange on which the Common Stock is traded.

Employee

.  Any employee of the Company (or any Parent or Subsidiary), within the meaning
of Code Section 3401(c), including, without limitation, officers who are members
of the Board.

Employment

.  Employment means that the individual is employed as an Employee, or engaged
as an Outside Director, by the Company (or any Parent or Subsidiary), or by any
corporation issuing or assuming an Incentive Award in any transaction described
in Code

Page 4 of 41

 

--------------------------------------------------------------------------------

 

Section 424(a), or by a parent corporation or a subsidiary corporation of such
corporation issuing or assuming such Incentive Award, as the parent-subsidiary
relationship shall be determined at the time of the corporate action described
in Code Section 424(a).  In this regard, neither the transfer of a Grantee from
Employment by the Company to Employment by any Parent or Subsidiary, nor the
transfer of a Grantee from Employment by any Parent or Subsidiary to Employment
by the Company, shall be deemed to be a termination of Employment of the
Grantee. Moreover, the Employment of a Grantee shall not be deemed to have been
terminated because of an approved leave of absence from active Employment on
account of temporary illness, authorized vacation or granted for reasons of
professional advancement, education, or health, or during any period required to
be treated as a leave of absence by virtue of any applicable statute, Company
personnel policy or written agreement.

The term “Employment” for purposes of the Plan shall include current membership
on the Board by an Outside Director.

All determinations hereunder regarding Employment, and termination of the status
of Employment for purposes of the Plan, shall be made by the Committee in its
discretion.

Exchange Act

.  The Securities Exchange Act of 1934, as amended.

Fair Market Value

.  While the Company is a Publicly Held Corporation, the Fair Market Value of
one Share, on the date as of which such Fair Market Value is to be determined,
is equal to: (i) if the Shares are then principally listed or admitted to
trading on the New York Stock Exchange (or another national securities
exchange), (A) the average of the high sale price and low sale price of a Share
on such date, as quoted on the securities exchange on which Shares are then
principally listed or admitted to trading, (which information may be derived
from reports of share prices on the internet) or (B) if there is no such high
sale price or low sale price quoted on such date, the closing sales price of a
Share on the immediately preceding business day, as quoted on such securities
exchange as reported by such internet sources; or (ii) if the Shares are then
not principally listed or admitted to trading on the New York Stock Exchange (or
any other national securities exchange), the average of the closing bid and
asked prices for a Share as quoted by the National Quotation Bureau’s “Pink
Sheets” or the National Association of Securities Dealers’ OTC Bulletin Board
System.  If, on the date as of which Fair Market Value is to be determined,
there were no trades of Shares reported on the New York Stock Exchange (or any
other national securities exchange) on which Shares are then principally listed
or admitted to trading, then the Fair Market Value shall be determined by
reference to the last preceding date on which such trades were so reported.

If the Company is not a Publicly Held Corporation at the time a determination of
the Fair Market Value of the Common Stock is required to be made hereunder, the
determination of Fair Market Value for purposes of the Plan shall be made by the
Committee in its discretion.  In this respect, the Committee may rely on such
financial data, appraisals, valuations, experts, and other sources as, in its
discretion, it deems advisable under the circumstances.  With respect to Stock
Options, SARs, and other Incentive Awards subject to Code Section 409A, the Fair
Market Value shall be determined by the Committee consistent with the
requirements of Section 409A in order to satisfy the exception under Code
Section 409A for such Incentive Awards.

Page 5 of 41

 

--------------------------------------------------------------------------------

 

Grantee

.  Any Employee, Consultant, or Outside Director who is granted an Incentive
Award under the Plan.

Immediate Family

.  With respect to a Grantee, the Grantee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships.

Incentive Agreement

.  The written agreement entered into between the Company and the Grantee
setting forth the terms and conditions pursuant to which an Incentive Award is
granted under the Plan, as such agreement is further defined in Section 6.1.

Incentive Award

.  A grant of an award under the Plan to a Grantee, including any Nonstatutory
Stock Option, Stock Appreciation Right, Restricted Stock Award, Restricted Stock
Unit, or Other Stock-Based Award.

Independent Director

. A member of the Board who qualifies as (i) an “outside director” under Rule
5605(a)(2) of the NASDAQ Stock Market Rules and (ii) a “non-employee director”
as defined in Rule 16b-3 under the Exchange Act.

Insider

.  While the Company is a Publicly Held Corporation, an individual who is, on
the relevant date, an officer, director or ten percent (10%) beneficial owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, all as defined under Section 16 of the Exchange
Act.

Nonstatutory Stock Option

.  A Stock Option granted by the Committee to a Grantee under Section 2.

Option Price

.  The exercise price at which a Share may be purchased by the Grantee of a
Stock Option.

Other Stock-Based Award

.  An Incentive Award granted by the Committee to a Grantee under Section 5.1
that is valued in whole or in part by reference to, or is otherwise based upon,
Common Stock.

Outside Director

.  A member of the Board who is not, at the time of grant of an Incentive Award,
an employee of the Company or any Affiliate, including an Independent Director.

Parent

.  Any corporation (whether now or hereafter existing) which constitutes a
“parent” of the Company, as defined in Code Section 424(e).

Performance-Based Award

.  A grant of an Incentive Award, or portion thereof, under the Plan pursuant to
Section 6.

Performance Criteria

(hh).  The business criteria that are specified by the Committee pursuant to
Section 6 for an Incentive Award; the satisfaction of such business

Page 6 of 41

 

--------------------------------------------------------------------------------

 

criteria during the Performance Period being required for the grant and/or
vesting of the Incentive Award to occur, as specified in the applicable
Incentive Agreement.

Performance Period

.  A period of time determined by the Committee over which performance is
measured for the purpose of determining a Grantee’s right to, and the payment
value of, any Incentive Award.

Person

.  Any individual, corporation, partnership, association, joint-stock company,
trust, unincorporated organization, government or political subdivision thereof
or other entity.

Plan

.  This Ultra Petroleum Corp. 2017 Stock Incentive Plan as amended and restated
[ ], as effective on the Effective Date, which is set forth herein and as it may
be amended from time to time.

Plan of Reorganization

. The Debtors’ Joint Chapter 11 Plan of Reorganization of Ultra Petroleum Corp.,
et. al., filed in the United States Bankruptcy Court for the Southern District
of Texas, Houston Division, on December 6, 2016.

Plan Year

.  The calendar year.  The first Plan Year begins on the Effective Date.

Pre-Emergence Board

.  Pre-Emergence Board has the same meaning as “pre-Effective Date HoldCo Board”
in the Plan of Reorganization.

Publicly Held Corporation

.  A corporation issuing any class of common equity securities required to be
registered under Section 12 of the Exchange Act.

Restricted Stock

.  One or more Shares of Common Stock that are issued or transferred to a
Grantee pursuant to Section 3 and subject to certain restrictions as set forth
in the Plan and in the Grantee’s Incentive Agreement.

Restricted Stock Award

.  An authorization by the Committee to issue or transfer Restricted Stock to a
Grantee pursuant to Section 3.

Restricted Stock Unit

.  A right granted to a Grantee pursuant to Section 4 which entitles the Grantee
to receive one Share or the cash equivalent on the vesting date, which right is
subject to certain restrictions as set forth in the Plan and in the Grantee’s
Incentive Agreement.

Restriction Period

.  The period of time determined by the Committee and set forth in the Incentive
Agreement during which the transfer of Restricted Stock by the Grantee is
restricted.

Retirement

.  The voluntary termination of Employment from the Company or any Parent or
Subsidiary constituting retirement for age on any date after the Employee
attains the normal retirement age of 62 years, or such other age as may be
designated by the Committee in the Grantee’s Incentive Agreement.

Page 7 of 41

 

--------------------------------------------------------------------------------

 

Share

. A share of the Common Stock of the Company.

Share Pool

.  The number of shares authorized for issuance under Section 1.4, as adjusted
for (i) awards and payouts under Section 1.5 and (ii) changes and adjustments as
described in Section 7.6.

Spread

.  The excess (if any) of the Fair Market Value of a Share on the date of
exercise of a SAR over the exercise price per Share specified in the SAR grant.

Stock Appreciation Right or SAR

.  A Stock Appreciation Right as described in Section 2.5.

Stock Option or Option

.  Pursuant to Section 2, a Nonstatutory Stock Option granted to an Employee,
Consultant, or Outside Director, pursuant to which the Grantee has the right to
purchase Shares of Common Stock.

Subsidiary

.  Any corporation (whether now or hereafter existing) which constitutes a
“subsidiary” of the Company, as defined in Code Section 424(f) or any other form
of entity in which the Company (or an Affiliate of the Company in which the
Company owns a greater than 50% equity interest, directly or indirectly) owns a
greater than 50% equity interest.

(aaa)Transfer (a) when used as a noun, any direct or indirect transfer, sale,
assignment, pledge, hypothecation, encumbrance or other disposition (including
the issuance of equity in any entity), whether for value or no value and whether
voluntary or involuntary (including by operation of law), and (b) when used as a
verb, to directly or indirectly transfer, sell, assign, pledge, encumber,
charge, hypothecate or otherwise dispose of (including the issuance of equity in
any entity) whether for value or for no value and whether voluntarily or
involuntarily (including by operation of law).  “Transferred” and “Transferable”
shall have a correlative meaning.

1.3

Plan Administration

Authority of the Committee

.  Except as may be limited by law and subject to the provisions herein, the
Committee shall have the complete power and authority to (i) select Grantees who
shall participate in the Plan; (ii) determine the sizes, duration and types of
Incentive Awards; (iii) determine the terms and conditions of Incentive Awards
and Incentive Agreements; (iv) determine whether any Shares subject to Incentive
Awards will be subject to any restrictions on transfer; (v) construe and
interpret the Plan and any Incentive Agreement or other agreement entered into
under the Plan; and (vi) establish, amend, or waive rules for the Plan’s
administration.  Further, the Committee shall make all other determinations
which may be necessary or advisable for the administration of the Plan.

Meetings

.  The Committee shall designate a chairman from among its members who shall
preside at its meetings, and shall designate a secretary, without regard to
whether that individual is a member of the Committee, who shall keep the minutes
of the proceedings and all records, documents, and data pertaining to its
administration of the Plan. Meetings shall be held at such times and places as
shall be determined by the Committee and the Committee may hold telephonic
meetings.  The Committee may take any action otherwise proper

Page 8 of 41

 

--------------------------------------------------------------------------------

 

under the Plan by the affirmative vote, taken with or without a meeting, of a
majority of its members.  The Committee may authorize any one or more of its
members or any officer of the Company to execute and deliver documents on behalf
of the Committee.

Decisions Binding

.  All determinations and decisions of the Committee shall be made in its
discretion pursuant to the provisions of the Plan, and shall be final,
conclusive and binding on all Persons including the Company, its shareholders,
Employees, Grantees, and their estates and beneficiaries.  The Committee’s
decisions and determinations with respect to the Plan or any Incentive Award
need not be uniform and may be made selectively among Incentive Awards, Grantees
and Persons, whether or not such Incentive Awards are similar or such Persons
are similarly situated.

Modification of Outstanding Incentive Awards

.  Subject to the rules set forth in Section 8.7 and Section 8.13, respectively,
the Committee may, in its discretion, provide for the extension of the
exercisability of an Incentive Award, accelerate the vesting or exercisability
of an Incentive Award, eliminate or make less restrictive any restrictions
contained in an Incentive Award, waive any restriction or other provisions of an
Incentive Award, or otherwise amend or modify an Incentive Award in any manner
that  (i) is not adverse to the Grantee to whom such Incentive Award was
granted, (ii) is consented to by such Grantee and (iii) does not cause the
Incentive Award to provide for the deferral of compensation in a manner that
does not comply with Code Section 409A or is not exempt under Code Section 409A
(unless otherwise determined by the Committee).  Notwithstanding the above
provisions of this subsection, no amendment or modification of an Incentive
Award, other than pursuant to Section 7.6 hereof shall be made to the extent
such modification results in any Stock Option with an exercise price less than
100% of the Fair Market Value per Share on the date of grant.

With respect to restrictions in the Plan that are based on the requirements of
Rule 16b-3 under the Exchange Act, the rules of the New York Stock Exchange or
any other national stock exchange or inter-dealer quotation system upon which
the Common Stock is listed or quoted, or any other applicable law, rule or
restriction (collectively, “applicable law”), to the extent that any such
restrictions are no longer required by applicable law, the Committee shall have
the discretion and authority to grant Incentive Awards that are not subject to
such mandated restrictions and/or to waive any such mandated restrictions with
respect to outstanding Incentive Awards.

Delegation of Authority

.  The Committee may delegate to designated officers or other employees of the
Company any of its duties and authority under the Plan pursuant to such
conditions or limitations as the Committee may establish from time to time,
including, without limitation, the authority to recommend Grantees and the forms
and terms of their Incentive Awards; provided, however, the Committee may not
delegate to any Person the authority (i) to grant Incentive Awards or (ii) while
the Company is a Publicly Held Corporation, to take any action which would
contravene the requirements of Rule 16b-3 under the Exchange Act or the
Sarbanes-Oxley Act of 2002.

Limitation of Liability

. The Committee and each member thereof shall be entitled to, in good faith,
rely or act upon any report, opinion, calculation or other information furnished
by any officer or employee of the Company or an Affiliate, the Company’s

Page 9 of 41

 

--------------------------------------------------------------------------------

 

independent certified public accountants, counsel or other advisors to the
Company, or any consultant, attorney, accountant or other advisor retained by
the Committee to assist in the administration of the Plan.  Neither the Board
nor the Committee, nor any member of either, shall be liable for any act,
omission, interpretation, decision, construction or determination made in good
faith in connection with the Plan or any Incentive Award.

Expenses of Committee

.  The Committee may employ legal counsel, including, without limitation,
independent legal counsel and counsel regularly employed by the Company, and
other agents as the Committee may deem appropriate for the administration of the
Plan.  All expenses incurred by the Committee in interpreting and administering
the Plan, including, without limitation, meeting expenses and professional fees,
shall be paid by the Company.

Surrender of Previous Incentive Awards

.  Subject to Section 7.10, the Committee may, in its discretion, grant
Incentive Awards to Grantees on the condition that such Grantees surrender to
the Committee for cancellation such other Incentive Awards (including, without
limitation, Incentive Awards with higher exercise prices) as the Committee
directs. Incentive Awards granted on the condition precedent of surrender of
outstanding Incentive Awards shall not count against the limits set forth in
Section 1.4 until such time as such previous Incentive Awards are surrendered
and cancelled.  No surrender of Incentive Awards shall be made under this
Section 1.3(h) if such surrender causes any Incentive Award to provide for the
deferral of compensation in a manner that is subject to taxation under Code
Section 409A, unless otherwise determined by the Committee.

Indemnification

.  Each individual who is or was a member of the Committee shall be indemnified
by the Company against and from any damage, loss, liability, cost and expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he may be a
party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan, except for any such act or omission constituting
willful misconduct or gross negligence. Each such individual shall be
indemnified by the Company for all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him in satisfaction of any
judgment in any such action, suit, or proceeding against him or her, provided he
or she shall give the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which each such individual may be
entitled (i) under the Company’s Articles or Certificate of Incorporation or
Bylaws, (ii) pursuant to any separate indemnification or hold harmless agreement
with the Company or an Affiliate, (iii) as a matter of law, contract or
otherwise, or (iv) any power that the Company or an Affiliate may have to
indemnify them or hold them harmless.

1.4

Shares of Common Stock Available for Incentive Awards

Subject to adjustment under Section 7.6, there shall be available for Incentive
Awards that are granted wholly or partly in Common Stock (including rights or
Stock Options that may be exercised for or settled in Common Stock) 15,810,811
Shares of Common Stock (the “Share Reserve”).  Pursuant to Section 1.5, the
number of such reserved Shares for Incentive Awards

Page 10 of 41

 

--------------------------------------------------------------------------------

 

granted under the Plan that are forfeited or terminated, expire unexercised, are
settled in cash in lieu of Common Stock or in a manner such that all or some of
the Shares covered by an Incentive Award are not issued to a Grantee or are
exchanged for Incentive Awards that do not involve Common Stock, shall again
immediately become available for Incentive Awards hereunder.

Subject to adjustment under Section 7.6, the number of Shares which may be
granted as Restricted Stock Awards, Restricted Stock Units or Other Stock-Based
Awards, in the aggregate, shall be one hundred percent (100.00%) of the Share
Reserve.  The Committee may from time to time adopt and observe such procedures
concerning the counting of Shares against the Plan reserve as it deems
appropriate and consistent with Sections 1.4 and 1.5.

1.5

Share Pool Adjustments for Awards and Payouts

The following Incentive Awards shall reduce, on a one Share for one Share basis,
the number of Shares authorized for issuance under the Share Pool:

(a)Stock Option;

(b)SAR in Shares;

(c)Restricted Stock Award;

(d)Restricted Stock Unit in Shares; and

(e)Other Stock-Based Award in Shares.

Shares subject to an Incentive Award shall not be issued or transferred to a
Grantee, and shall cease to be issuable or transferable to a Grantee, due to
forfeiture, termination, expiration or cancellation, in whole or in part, of
such Incentive Award for any reason, or if any such Shares shall, after issuance
or transfer, be reacquired by the Company due to the Grantee’s failure to comply
with the terms and conditions of an Incentive Award or for any other
reason.  The Shares not so issued or transferred, or the Shares so reacquired by
the Company, as the case may be, shall no longer be charged against the Share
reserve in Section 1.4, and thus may be used thereafter for grants of additional
Incentive Awards under the Plan. The following additional parameters shall
apply:

(a)To the extent an Incentive Award is settled or paid in cash, Shares subject
to such Incentive Award will not be considered to have been issued and thus will
not be applied against the Share Reserve.

(b)To the extent that any outstanding Incentive Award that is to be settled in
Shares is forfeited, cancelled, returned to the Company for failure to satisfy
vesting requirements or other conditions thereof, or otherwise terminates
without an issuance of Shares being made thereunder, the Share Reserve shall be
credited with the number of Shares covered thereby and such Shares may be made
subject to future Incentive Awards under the Plan.

(c)If an Incentive Award may be settled in Shares or cash, such Shares shall be
deemed issued only when and to the extent that settlement or payment is actually
made in

Page 11 of 41

 

--------------------------------------------------------------------------------

 

Shares.  To the extent an Incentive Award is settled or paid in cash, and not
Shares, any Shares previously reserved for issuance pursuant to such Incentive
Award will again be deemed available for issuance under Section 1.4, and the
Share Reserve shall be reduced only by the number of Shares actually issued and
transferred to the Grantee.

(d)Any Shares repurchased by the Company on the open market using the proceeds
from the exercise of an Incentive Award shall not increase the Share Reserve.

1.6

Common Stock Available

The Common Stock available for issuance or transfer under the Plan shall be made
available from Shares now or hereafter (a) held in the treasury of the Company,
(b) authorized but unissued shares, or (c) Shares to be purchased or acquired by
the Company.  No fractional shares shall be issued under the Plan; payment for
fractional shares shall be made in cash.

1.7

[Reserved.]

1.8

Participation

Eligibility

.  Incentive Awards may be granted only to individuals who, at the time of
grant, are Employees, Consultants, and/or Outside Directors. The Committee shall
from time to time designate those Employees, Consultants, and/or Outside
Directors, if any, to be granted Incentive Awards under the Plan, the type of
Incentive Awards granted, the number of Shares, Stock Options, rights or units,
as the case may be, which shall be granted to each such individual, and any
other terms or conditions relating to the Incentive Awards as it may deem
appropriate to the extent consistent with the provisions of the Plan.  A Grantee
who has been granted an Incentive Award may, if otherwise eligible, be granted
additional Incentive Awards at any time.

Insiders

.  No Insider shall be eligible to be granted an Incentive Award that is subject
to Rule 16a-3 under the Exchange Act unless and until such Insider has granted a
limited power of attorney to those officers of the Company who have been
designated by the Committee for purposes of future required filings under the
Exchange Act.

(c)Limitation on Outside Director Awards. Notwithstanding any other provision of
the Plan to the contrary, the aggregate grant date fair value (computed as of
the date of grant in accordance with applicable financial accounting rules) of
all Incentive Awards granted to any Outside Director during any single calendar
year shall not exceed $750,000.

1.9

Types of Incentive Awards

The types of Incentive Awards under the Plan are Stock Options, Stock
Appreciation Rights, Restricted Stock Awards, Restricted Stock Units, Other
Stock-Based Awards, or any combination of the foregoing.

Page 12 of 41

 

--------------------------------------------------------------------------------

 

Section 2.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1

Grant of Stock Options

The Committee is authorized to grant Nonstatutory Stock Options to Employees,
Consultants, and/or Outside Directors in accordance with the terms and
conditions of the Plan, and with such additional terms and conditions, not
inconsistent with the Plan, as the Committee shall determine in its
discretion.  Successive grants may be made to the same Grantee regardless
whether any Stock Option previously granted to such person remains
unexercised.  No “incentive stock option,” as defined in Code Section 422, may
be granted under the terms of the Plan.

2.2

Stock Option Terms

Written Agreement

.  Each grant of a Stock Option shall be evidenced by a written Incentive
Agreement. Among its other provisions, each Incentive Agreement shall set forth
the extent to which the Grantee shall have the right to exercise the Stock
Option following termination of the Grantee’s Employment. Such provisions shall
be determined in the discretion of the Committee and included in the Grantee’s
Incentive Agreement, and such provisions need not be uniform among all Stock
Options issued pursuant to the Plan.

Number of Shares

.  Each Stock Option shall specify the number of Shares of Common Stock to which
it pertains.

Exercise Price

.  The exercise price per Share of Common Stock under each Stock Option shall be
(i) not less than 100% of the Fair Market Value per Share on the date the Stock
Option is granted and (ii) specified in the Incentive Agreement.  Each Stock
Option shall specify the method of exercise which shall be consistent with
Section 2.3(a).

Term

.  In the Incentive Agreement, the Committee shall fix the term of each Stock
Option.  In the event no term for the Stock Option is set out in the Incentive
Agreement, the term of any other Stock Option grant under the Plan shall be ten
(10) years, in each case from the grant date.

Exercise

.  The Committee shall determine the time or times at which a Stock Option may
be exercised, in whole or in part.  Each Stock Option may specify the required
period of continuous Employment and/or the Performance Criteria to be achieved
before the Stock Option or portion thereof will become exercisable.  Each Stock
Option, the exercise of which, or the timing of the exercise of which, is
dependent, in whole or in part, on the achievement of designated Performance
Criteria, may specify a minimum level of achievement in respect of the specified
Performance Criteria below which no Stock Options will be exercisable and a
method for determining the number of Stock Options that will be exercisable if
performance is at or above such minimum but short of full achievement of the
Performance Criteria. All such particular terms and conditions of the Stock
Option shall be set forth in the Grantee’s Incentive Agreement.

Page 13 of 41

 

--------------------------------------------------------------------------------

 

No Reloads

.  Incentive Agreements for Stock Options shall not contain any provision
entitling a Grantee to the automatic grant of additional Stock Options in
connection with the exercise of the original Stock Option.

2.3

Stock Option Exercises

Method of Exercise and Payment

.  Stock Options shall be exercised by the delivery of a notice of exercise to
the Company or its designee, which must be received as of a date set by the
Company in advance of the effective date of the proposed exercise.  The notice
shall set forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares.

The Option Price upon exercise of any Stock Option shall be payable to the
Company in full either: (i) in cash or its equivalent; or (ii) subject to prior
approval by the Committee in its discretion, by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Option Price, (iii) subject to prior approval by the Committee in its
discretion, by withholding Shares which otherwise would be acquired on exercise
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Price; or (iv) subject to prior approval by the Committee in its
discretion, by a combination of (i), (ii), and (iii) above.

Any payment in Shares shall be effected by the surrender of such Shares to the
Company in good form for transfer and shall be valued at their Fair Market Value
on the date when the Stock Option is exercised.  Unless otherwise permitted by
the Committee in its discretion, the Grantee shall not surrender, or attest to
the ownership of, Shares in payment of the Option Price if such action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to the Stock Option for financial accounting reporting
purposes.

The Committee, in its discretion, also may allow the Option Price to be paid
with such other consideration as shall constitute lawful consideration for the
issuance of Shares (including, without limitation, effecting a “cashless
exercise” by establishing procedures satisfactory to the Committee with respect
thereto), subject to applicable securities law restrictions and tax
withholdings, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.  At the direction of the
Grantee, a broker may either (i) sell all of the Shares received when the Option
is exercised and pay the Grantee the proceeds of the sale (minus the Option
Price, withholding taxes and any fees due to the broker); or (ii) sell enough of
the Shares received upon exercise of the Option to cover the Option Price,
withholding taxes and any fees due the broker and deliver to the Grantee (either
directly or through the Company) a stock certificate for the remaining Shares.
Dispositions to a broker effecting a cashless exercise are not exempt under
Section 16 of the Exchange Act while the Company is a Publicly Held
Corporation.  Moreover, in no event will the Committee allow the Option Price to
be paid with a form of consideration, including a loan or a “cashless exercise,”
if such form of consideration would violate the Sarbanes-Oxley Act of 2002, as
determined by the Committee.

Page 14 of 41

 

--------------------------------------------------------------------------------

 

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Grantee, in the name of the Grantee or other appropriate
recipient, evidence of ownership for the number of Shares purchased under the
Stock Option.

Subject to Section 7.4, during the lifetime of a Grantee, each Option granted to
the Grantee shall be exercisable only by the Grantee (or his or her legal
guardian in the event of his or her Disability) or by a broker-dealer acting on
his or her behalf pursuant to a cashless exercise under the foregoing provisions
of this Section 2.3(a).

Restrictions on Share Transferability

.  The Committee may impose such restrictions on any grant of Stock Options or
on any Shares acquired pursuant to the exercise of a Stock Option as it may deem
advisable, including, without limitation, restrictions under (i) any
shareholders’ agreement, buy/sell agreement, right of first refusal,
non-competition, and any other agreement between the Company and any of its
securities holders or employees; (ii) any applicable federal securities laws;
(iii) the requirements of any stock exchange or market upon which such Shares
are then listed and/or traded; or (iv) any blue sky or state securities law
applicable to such Shares.  Any certificate issued to evidence Shares issued
upon the exercise of a Stock Option may bear such legends and statements as the
Committee shall deem advisable to assure compliance with applicable federal and
state laws and regulations.

Any Grantee or other Person exercising a Stock Option shall be required, if
requested by the Committee, to give a written representation that the Stock
Option and the Shares subject to the Stock Option will be acquired for
investment and not with a view to public distribution; provided, however, that
the Committee, in its discretion, may release any Person receiving an Stock
Option from any such representations either prior to or subsequent to the
exercise of the Stock Option.

Proceeds of Option Exercise

.  The proceeds received by the Company from the sale of Shares pursuant to
Stock Options exercised under the Plan shall be used for general corporate
purposes.

2.4

Stock Appreciation Rights

Grant

.  The Committee may grant Stock Appreciation Rights to any Employee,
Consultants, and/or Outside Director.  A SAR is the right to receive an amount
equal to the Spread with respect to a Share upon the exercise of the SAR.  SARs
may be granted in tandem with the grant of a Stock Option, in which case the
Incentive Agreement will provide that (1) the SAR shall be cancelled when and to
the extent the related Stock Option is exercised and (2) the exercise of the SAR
will result in the surrender of the right to purchase the Share under the Stock
Option as to which the SAR was exercised.  Alternatively, SARs may be granted
independently of Stock Options, in which case the grant of SARs shall be
evidenced by an Incentive Agreement.  Any SARs granted under the Plan are
intended to satisfy the requirements under Code Section 409A to the effect that
such SARs do not provide for the deferral of compensation that is subject to
taxation under Code Section 409A.

Page 15 of 41

 

--------------------------------------------------------------------------------

 

General Provisions

.  The terms and conditions of each SAR shall be evidenced by an Incentive
Agreement.  The exercise price per Share shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the grant date of the
SAR.  The term of the SAR shall be determined by the Committee but shall not be
greater than ten (10) years from the date of grant.  The Committee shall not
include any feature for the deferral of compensation other than deferral of the
recognition of income until exercise of the SAR.

Exercise

.  SARs shall be exercisable subject to such terms and conditions as the
Committee shall specify in the Incentive Agreement for the SAR grant.  No SAR
granted to an Insider may be exercised prior to six (6) months from the date of
grant, except in the event of the death or Disability of such Grantee which
occurs prior to the expiration of such six-month period if so permitted under
the Incentive Agreement.

Settlement

.  Upon exercise of the SAR, the Grantee shall receive an amount equal to the
Spread.  The Spread, less applicable withholdings, shall be payable only in cash
or in Shares, or a combination of both, as specified in the Incentive Agreement,
within 30 calendar days of the exercise date.  In addition, the Incentive
Agreement under which such SARs are awarded, or any other agreements or
arrangements, shall not provide that the Company will purchase any Shares
delivered to the Grantee as a result of the exercise or vesting of the SAR.

Section 3.

RESTRICTED STOCK AWARDS

3.1

Award of Restricted Stock

Grant

.  With respect to a Grantee who is an Employee, Consultants, or Outside
Director, Shares of Restricted Stock may be awarded by the Committee with such
restrictions during the Restriction Period as the Committee shall designate in
its discretion.  Any such restrictions may differ with respect to a particular
Grantee.  Restricted Stock shall be awarded for no additional consideration or
such additional consideration as the Committee may determine, which
consideration may be less than, equal to or more than the Fair Market Value of
the shares of Restricted Stock on the grant date. The terms and conditions of
each grant of Restricted Stock shall be evidenced by an Incentive Agreement and,
during the Restriction Period, such Shares of Restricted Stock must remain
subject to a “substantial risk of forfeiture” within the meaning given to such
term under Code Section 83.  Any Restricted Stock Award may, at the time of
grant, be designated by the Committee as a Performance-Based Award.

Immediate Transfer Without Immediate Delivery of Restricted Stock

.  Unless otherwise specified in the Grantee’s Incentive Agreement, each
Restricted Stock Award shall constitute an immediate transfer of the record and
beneficial ownership of the Shares of Restricted Stock to the Grantee in
consideration of the performance of services as an Employee, Consultants, or
Outside Director, as applicable, thus entitling such Grantee to all voting,
dividend, and other ownership rights in such Shares.

As specified in the Incentive Agreement, a Restricted Stock Award may or may not
limit the Grantee’s voting and/or dividend rights during the Restriction Period
in which the

Page 16 of 41

 

--------------------------------------------------------------------------------

 

shares of Restricted Stock are subject to a “substantial risk of forfeiture”
(within the meaning given to such term under Code Section 83) and restrictions
on transfer.  In the Incentive Agreement, the Committee may apply any
restrictions to the voting or dividend rights that the Committee deems
appropriate.  In the event that any dividend constitutes a derivative security
or an equity security pursuant to the rules under Section 16 of the Exchange
Act, if applicable, such dividend shall be subject to a vesting period equal to
the remaining vesting period of the Restricted Stock Award with respect to which
the dividend is paid.

Shares subject to a Restricted Stock Award, whether or not under a
Performance-Based Award, may be issued in the name of the Grantee and held,
together with a stock power endorsed in blank, by the Committee or Company (or
their delegates) or in trust or in escrow pursuant to an agreement satisfactory
to the Committee, as determined by the Committee, until such time as the
restrictions on transfer have expired. All such terms and conditions shall be
set forth in the Grantee’s Incentive Agreement.  The Company or Committee (or
their delegates) shall issue to the Grantee a receipt evidencing the
certificates held by it which are registered in the name of the Grantee.

Other Terms and Conditions

.  Unless provided otherwise in the Grantee’s Incentive Agreement for a
Restricted Stock Award, (i) the Grantee shall not be entitled to delivery of the
stock certificate until the forfeiture restrictions have expired, (ii) the
Company shall retain custody of the Shares until the forfeiture restrictions
have expired, (iii) the Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise dispose of or encumber the Shares until the forfeiture
restrictions have expired, (iv) a breach of the terms and conditions established
by the Committee in the Grantee’s Incentive Agreement shall result in a
forfeiture of the Restricted Stock Award, and (v) with respect to the payment of
any dividend with respect to Shares subject to a Restricted Stock Award directly
to the Grantee, each such dividend shall be paid no later than the end of the
calendar year in which the dividends are paid to stockholders of such class of
shares or, if later, the fifteenth day of the third month following the date the
dividends are paid to stockholders of such class of shares; provided, however,
in the absence of any other restrictions pertaining to the payment of any
dividends or dividend equivalents, the same vesting standards that apply to the
underlying Shares of Restricted Stock shall also apply to the related dividends
or dividend equivalents.  At the time a Restricted Stock Award is granted, the
Committee may, in its discretion, prescribe in the Grantee’s Incentive Agreement
such additional terms, conditions, or restrictions relating to Restricted Stock
Awards, including, but not limited to, rules pertaining to the termination of
Employment (by retirement, disability, death, or otherwise) of the Grantee prior
to expiration of the forfeitures restrictions.

Payment for Restricted Stock

.  The Committee shall determine the amount and form of any payment for Shares
received pursuant to a Restricted Stock Award, provided that in the absence of
such a determination, a Grantee shall not be required to make any payment for
Shares received pursuant to a Restricted Stock Award, except to the extent
otherwise required by law.

Committee’s Discretion to Accelerate Vesting of Restricted Stock Awards

.  The Committee may, in its discretion and as of a date determined by the
Committee, fully vest any or all Shares subject to a Restricted Stock Award and,
upon such vesting, all forfeiture restrictions applicable to such Restricted
Stock Award shall terminate as of such date.  

Page 17 of 41

 

--------------------------------------------------------------------------------

 

Any action by the Committee pursuant to this paragraph may vary among individual
Grantees and may vary among the Restricted Stock Awards held by any individual
Grantee.

3.2

Restrictions

Forfeiture of Restricted Stock

.  A Restricted Stock Award may be subject to the following restrictions until
the expiration of the Restriction Period: (i) a restriction that constitutes a
“substantial risk of forfeiture” (as defined in Code Section 83), and a
restriction on transferability; (ii) unless otherwise specified by the Committee
in the Incentive Agreement, a Restricted Stock which is subject to restrictions
that are not satisfied shall be forfeited and all rights of the Grantee to such
Shares shall terminate; and (iii) any other restrictions that the Committee
determines in advance are appropriate, including, without limitation, rights of
repurchase or first refusal in the Company or provisions subjecting the
Restricted Stock to a continuing substantial risk of forfeiture in the hands of
any transferee.  Any such restrictions shall be set forth in the Grantee’s
Incentive Agreement.  The Grantee cannot sell, transfer, pledge, exchange,
hypothecate or otherwise dispose of the Shares of Restricted Stock until the
Restriction Period has expired.

Issuance of Certificates

.  Reasonably promptly after the date of grant with respect to Shares of
Restricted Stock, the Company shall cause to be issued a stock certificate,
which is registered in the name of the Grantee to whom such Shares of Restricted
Stock were granted, evidencing such Shares; provided, however, that the Company
shall not cause to be issued such a stock certificate unless it has received a
stock power duly endorsed in blank with respect to such Shares.  Each such stock
certificate shall bear the following legend or any other legend approved by the
Company:

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Ultra Petroleum
Corp. 2017 Stock Incentive Plan and an Incentive Agreement entered into between
the registered owner of such shares and Ultra Petroleum Corp.  A copy of the
Plan and Incentive Agreement are on file in the main corporate office of Ultra
Petroleum Corp.

Such legend shall not be removed from the certificate evidencing such Shares of
Restricted Stock unless and until such Shares vest pursuant to the terms of the
Incentive Agreement.

Removal of Restrictions

.  The Committee, in its discretion, shall have the authority to remove any or
all of the restrictions on the Restricted Stock if it determines that, by reason
of a change in applicable law or another change in circumstance arising after
the grant date of the Restricted Stock, such action is necessary or appropriate.

3.3

Delivery of Shares of Common Stock

Subject to withholding taxes under Section 8.3 and to the terms of the Incentive
Agreement, a stock certificate evidencing the Shares of Restricted Stock with
respect to which

Page 18 of 41

 

--------------------------------------------------------------------------------

 

the restrictions in the Incentive Agreement have been satisfied shall be
delivered to the Grantee or other appropriate recipient free of restrictions.

Section 4.

Restricted Stock Units

4.1

Grant of RSUs

The Committee may grant Restricted Stock Units to a Grantee who is an Employee,
Consultants, or Outside Director, as selected in the discretion of the
Committee, in such amounts as shall be determined by the Committee in its
discretion.  Each grant of RSUs will be evidenced by an Incentive Agreement that
sets forth the number of RSUs covered by the Incentive Award and the terms,
conditions, restrictions and other provisions applicable to the RSUs as may be
specified by the Committee consistent with the terms of the Plan, including,
without limitation, provisions relating to compliance with, or exemption under,
Code Section 409A.  The Committee may award Restricted Stock Units to a Grantee
that are payable in Shares or cash, or in a combination thereof.

4.2

Restrictions and Lapse of Restrictions on RSUs.

RSUs shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions as the Committee may impose in the Incentive
Agreement including, without limitation, provisions relating to compliance with,
or exemption under, Code Section 409A.  These restrictions may lapse separately
or in combination at such times, under such circumstances, in such installments,
upon the satisfaction of performance goals or continued service requirements, or
otherwise, as determined by the Committee and set forth in the Grantee’s
Incentive Agreement.  A Grantee of RSUs may not transfer RSUs, or any interest
or portion in any RSU, to any other Person for any reason, unless the Incentive
Agreement expressly allows such transfer and it is permitted without incurring
taxation under Code Section 409A.

4.3

Settlement of RSUs.

RSUs shall become payable to a Grantee at the time or times set forth in the
Incentive Agreement, which may be upon or following vesting of the Incentive
Award. RSUs may be paid in cash, Shares or a combination thereof, as determined
by the Committee and set forth in the Grantee’s Incentive Agreement, subject to
any applicable withholding taxes.

4.4

No Rights as a Stockholder.

The Grantee shall have no rights as a stockholder with respect to any Incentive
Award of RSUs until such time as Shares are paid and delivered to the Grantee in
settlement of the RSUs pursuant to the terms of Grantee’s Incentive Agreement.

Page 19 of 41

 

--------------------------------------------------------------------------------

 

Section 5.

other stock-based awards

5.1

Grant of Other Stock-Based Awards

Other Stock-Based Awards may be awarded by the Committee to Grantees that are
payable in Shares or in cash, as determined in the discretion of the Committee
to be consistent with the goals of the Company. Other types of Stock-Based
Awards that are payable in Shares include, without limitation, purchase rights,
Shares awarded that are not subject to any restrictions or conditions, Shares
awarded subject to the satisfaction of specified Performance Criteria,
convertible or exchangeable debentures, other rights convertible into Shares,
Incentive Awards valued by reference to the performance of a specified
Affiliate, or a division, business unit, or department of the Company or an
Affiliate, and settlement in cancellation of rights of any Person with a vested
interest in any other plan, fund, program or arrangement that is or was
sponsored, maintained or participated in by the Company or any Affiliate.  As is
the case with other types of Incentive Awards, Other Stock-Based Awards may be
awarded either alone or in addition to, or in tandem with, any other Incentive
Awards.  Other Stock-Based Awards that are payable in Shares are not intended to
be deferred compensation subject to taxation under Code Section 409A, unless
otherwise determined by the Committee at the time of grant.  Other Stock-Based
Awards need not be subject to any Performance Criteria or to forfeiture, and
thus may be awarded without any vesting requirements.  The purchase price, if
any, for Shares issued pursuant to an Other Stock-Based Award shall be
determined by the Committee in its discretion.

As is the case with other types of Incentive Awards, Other Stock-Based Awards
may be awarded either alone or in addition to, or in tandem with, any other
Incentive Awards.  Other Stock-Based Awards that are payable in Shares are not
intended to be deferred compensation subject to taxation under Code
Section 409A, unless otherwise determined by the Committee at the time of grant.

5.2

Other Stock-Based Award Terms

Written Agreement

.  All terms and conditions of an Other Stock-Based Award shall be determined by
the Committee and set forth in the Grantee’s Incentive Agreement.

Purchase Price

.  Except if an Other Stock-Based Award is granted in substitution for an
outstanding Incentive Award or is delivered upon exercise of a Stock Option, but
only to the extent permitted under the Plan, the amount of consideration
required to be received by the Company shall be either (i) no consideration
other than services rendered (in the case of authorized and unissued Shares), or
to be rendered, by the Grantee, or (ii) as otherwise specified in the Incentive
Agreement.

Performance Criteria and Other Terms

.  The Committee may specify Performance Criteria for (i) vesting in an Other
Stock-Based Award and (ii) payment thereof to the Grantee, as the Committee may
determine in its discretion.  The extent to which any such

Page 20 of 41

 

--------------------------------------------------------------------------------

 

Performance Criteria have been met shall be determined and certified by the
Committee in accordance with Section 6.

Section 6.

Performance-based awards and performance criteria

6.1

Performance Criteria

As determined by the Committee at the time of grant, a Performance-Based Award
may be granted subject to performance objectives relating to one or more of the
following Performance Criteria or any other Performance Criteria determined in
the Committee’s discretion:

(a)profits (including, but not limited to, profit growth, net operating profit
or economic profit);

(b)profit-related return ratios;

(c)return measures (including, but not limited to, return on assets, capital,
equity, investment or sales);

(d)cash flow (including, but not limited to, operating cash flow, free cash flow
or cash flow return on capital or investments);

(e)earnings (including but not limited to, total shareholder return, earnings
per share or earnings before or after taxes);

(f)net sales growth (measured in dollars or in volumes of hydrocarbon production
or based on other objective criteria as specified by the Committee);

(g)net earnings or income (before or after taxes, interest, depreciation and/or
amortization);

(h)gross, operating or net profit margins;

(i)productivity ratios;

(j)share price (including, but not limited to, growth measures and total
shareholder return);

(k)turnover of assets, capital, or inventory (including, but not limited to,
reserve additions or revisions, and economic value added from reserves);

(l)expense targets (including, but not limited to, reserve replacement costs and
finding and development costs);

(m)margins;

Page 21 of 41

 

--------------------------------------------------------------------------------

 

(n)measures of health, safety or environment;

(o)operating efficiency (including, but not limited to, project completion time,
budget goals, operational downtime, rig utilization, and similar matters);

(p)customer service or satisfaction;

(q)market share;

(r)credit quality;

(s)debt ratios (including, but not limited to, debt to equity and debt to total
capital); and

(t)working capital targets.

Performance Criteria may be stated in absolute terms or relative to comparison
companies or indices to be achieved during a Performance Period.  In the
Incentive Agreement, the Committee shall designate one or more Performance
Criteria for each granted Incentive Award that is intended to be a
Performance-Based Award.

The Performance Criteria specified in any Incentive Agreement need not be
applicable to all Incentive Awards, and may be particular to an individual
Grantee’s function, Affiliate or business unit.  The Committee may establish the
Performance Criteria of the Company, any Affiliate or business unit, as
determined and designated by the Committee, in its discretion, in the Grantee’s
Incentive Agreement for the Performance-Based Award.

6.2

Adjustments of Performance-Based Awards

The Committee may provide in any Performance-Based Award, at the time the
Performance Criteria are established, that any evaluation of performance shall
exclude or otherwise objectively adjust for any specified event that occurs
during a Performance Period, including the following:  (a) asset write-downs or
impairment charges; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles or other laws or provisions
affecting reported results; (d) accruals and charges for reorganization and
restructuring programs; (e) acquisitions or divestitures; (f) foreign exchange
gains and losses; (g) extraordinary nonrecurring items as described in Financial
Accounting Standards Board Accounting Standards Codification Topic 225.20,
“Income Statement — Extraordinary and Unusual Items” (or any successor thereto);
and (h) extraordinary nonrecurring items as described in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year. Notwithstanding
the foregoing, the Committee may, at its discretion, reduce the Performance
Criteria (or results thereof) upon which Performance-Based Awards are provided
in order to offset any unintended result(s) arising from events not anticipated
when the Performance Criteria were established, or for any other purpose.

Page 22 of 41

 

--------------------------------------------------------------------------------

 

6.3

Discretionary Adjustments

The Performance Criteria shall not allow for any discretion by the Committee as
to an increase in any Performance-Based Award made to Grantee, but discretion to
lower or reduce the Performance-Based Award is permissible.  The Committee may
exercise negative discretion to determine that the portion of a
Performance-Based Award actually earned, vested or payable (as applicable) shall
be less than the portion that would be earned, vested or payable based solely
upon application of the applicable Performance Criteria as set forth in the
Grantee’s Incentive Agreement.

6.4

Certification

The Performance-Based Award, and payment for any Performance-Based Award under
the Plan with respect to a relevant Performance Period, will be contingent upon
the attainment of the Performance Criteria as set forth in the Grantee’s
Incentive Agreement.  

6.5

Other Considerations

All Performance-Based Awards under the Plan shall be further subject to such
other conditions, restrictions, and requirements as the Committee may determine
to be necessary or appropriate to effectuate the purpose of this Section
6.  Notwithstanding anything to the contrary contained within this Section 6,
any award outstanding on the Effective Date that is intended to qualify as
“performance based compensation”, as defined under Code Section 162(m) prior to
the passage of Public Law 115-97, otherwise known as the Tax Cuts and Jobs Act,
shall be administered in compliance with the Prior Plan so that any such award
will continue to so qualify.  

Section 7.

PROVISIONS RELATING TO PLAN PARTICIPATION

7.1

Incentive Agreement

Each Grantee to whom an Incentive Award is granted shall be required to enter
into an Incentive Agreement with the Company, in such a form as is provided by
the Committee.  The Incentive Agreement shall contain specific terms as
determined by the Committee, in its discretion, with respect to the Grantee’s
particular Incentive Award.  Such terms need not be uniform among all Grantees
or any similarly situated Grantees.  The Incentive Agreement may include,
without limitation, vesting, forfeiture and other provisions particular to the
particular Grantee’s Incentive Award, as well as, for example, provisions to the
effect that the Grantee (a) shall not disclose any confidential information
acquired during Employment with the Company, (b) shall abide by all the terms
and conditions of the Plan and such other terms and conditions as may be imposed
by the Committee, (c) shall not interfere with the employment or other service
of any Employee, (d) shall not compete with the Company or become involved in a
conflict of interest with the interests of the Company, (e) shall forfeit an
Incentive Award if terminated for Cause, (f) shall not be permitted to make an
election under Code Section 83(b) when applicable, and (g) shall be subject to
any other agreement between the Grantee and the Company regarding Shares that
may be acquired under an Incentive Award including, without

Page 23 of 41

 

--------------------------------------------------------------------------------

 

limitation, a shareholders’ agreement, buy-sell agreement, or other agreement
restricting the transferability of Shares by Grantee.  An Incentive Agreement
shall include such terms and conditions as are determined by the Committee, in
its discretion, to be appropriate with respect to any individual Grantee.  The
Incentive Agreement shall be signed by the Grantee to whom the Incentive Award
is made and by an Authorized Officer.

Unless otherwise determined by the Committee and set forth in the applicable
Incentive Award Agreement, Incentive Awards shall be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

7.2

No Employment Rights Conferred

Nothing in the Plan or any instrument executed pursuant to the Plan shall create
any Employment rights (including without limitation, rights to continued
Employment) in any Grantee or affect the right of the Company to terminate the
Employment of any Grantee at any time without regard to the existence of the
Plan.

7.3

Securities Requirements

The Company shall be under no obligation to effect the registration of any
Shares to be issued hereunder pursuant to the Securities Act of 1933 or to
effect similar compliance under any state securities laws.  Notwithstanding
anything herein to the contrary, the Company shall not be obligated to cause to
be issued or delivered any certificates evidencing Shares pursuant to the Plan
unless and until the Company is advised by its counsel that the issuance and
delivery of such certificates is in compliance with all applicable laws,
regulations of governmental authorities, and the requirements of any securities
exchange on which Shares are traded.  The Committee may require, as a condition
of the issuance and delivery of certificates evidencing Shares pursuant to the
terms hereof, that the recipient of such Shares make such covenants, agreements
and representations, and that such certificates bear such legends, as the
Committee, in its discretion, deems necessary or desirable.

The Committee may, in its discretion, defer the effectiveness of any exercise of
an Incentive Award in order to allow the issuance of Shares to be made pursuant
to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws.  The Committee
shall inform the Grantee in writing of its decision to defer the effectiveness
of the exercise of an Incentive Award.  During the period that the effectiveness
of the exercise of an Incentive Award has been deferred, the Grantee may, by
written notice to the Committee, withdraw such exercise and obtain the refund of
any amount paid with respect thereto.

If the Shares issuable on exercise of an Incentive Award are not registered
under the Securities Act of 1933, the Company may imprint on the certificate for
such Shares the following legend or any other legend which counsel for the
Company considers necessary or advisable to comply with the Securities Act of
1933:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY
STATE. THE

Page 24 of 41

 

--------------------------------------------------------------------------------

 

SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO ANY
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH
LAWS OR PURSUANT TO A WRITTEN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

7.4

Transferability

Incentive Awards granted under the Plan shall not be transferable or assignable
other than: (a) by will or the laws of descent and distribution or (b) pursuant
to a qualified domestic relations order (as defined under Code Section 414(p));
provided, however, only with respect to Incentive Awards consisting of
Nonstatutory Stock Options, the Committee may, in its discretion, authorize all
or a portion of the Nonstatutory Stock Options to be granted on terms which
permit transfer by the Grantee to (i) the members of the Grantee’s Immediate
Family, (ii) a trust or trusts for the exclusive benefit of such Immediate
Family members, (iii) a partnership in which such Immediate Family members are
the only partners, or (iv) any other entity owned solely by Immediate Family
members; provided that (A) there may be no consideration for any such transfer,
(B) the Incentive Agreement pursuant to which such Nonstatutory Stock Options
are granted must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 7.4, (C) subsequent
transfers of transferred Nonstatutory Stock Options shall be prohibited except
in accordance with clauses (a) and (b) (above) of this sentence, and (D) there
may be no transfer of any Incentive Award in a listed transaction as described
in IRS Notice 2003-47 (or its successor).  Following any permitted transfer, the
Nonstatutory Stock Option shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer; provided, however,
the term “Grantee” shall be deemed to refer to the transferee.  The events of
termination of employment, as set out in Section 7.7 and in the Incentive
Agreement, shall continue to be applied with respect to the original Grantee,
and the Incentive Award shall be exercisable by the transferee only to the
extent, and for the periods, specified in the Incentive Agreement.

Except as may otherwise be permitted under the Code, in the event of a permitted
transfer of a Nonstatutory Stock Option hereunder, the original Grantee shall
remain subject to withholding taxes upon exercise.  In addition, the Company and
the Committee shall have no obligation to provide any notices to any Grantee or
any permitted transferee of an Incentive Award, including, for example, notice
of the expiration of an Incentive Award following the original Grantee’s
termination of employment.

The designation by a Grantee of a beneficiary of an Incentive Award shall not
constitute a transfer of the Incentive Award.  No transfer by will or by the
laws of descent and distribution shall be effective to bind the Company unless
the Committee has been furnished with a copy of the deceased Grantee’s
enforceable will or such other evidence as the Committee deems necessary to
establish the validity of the transfer. Any attempted transfer in violation of
this Section 7.4 shall be void and ineffective.  All determinations under this
Section 7.4 shall be made by the Committee in its discretion.

Page 25 of 41

 

--------------------------------------------------------------------------------

 

Except as provided in this Section 7.4, Incentive Awards may be exercised during
the lifetime of the Grantee only by the Grantee or by the Grantee’s legally
authorized representative as determined by the Committee.

7.5

Rights as a Shareholder

No Shareholder Rights

.  Except as otherwise provided in Section 3.1(b) for grants of Restricted
Stock, a Grantee of an Incentive Award (or a permitted transferee of such
Grantee) shall have no rights as a shareholder with respect to any Shares until
the issuance of a stock certificate or other record of ownership for such
Shares.

Representation of Ownership

.  In the case of the exercise of an Incentive Award by a Person acquiring the
right to exercise such Incentive Award by reason of the death or Disability of a
Grantee, the Committee may require reasonable evidence as to the ownership of
such Incentive Award or the authority of such Person.  The Committee may also
require such consents and releases of taxing authorities as it deems advisable.

7.6

Change in Stock and Adjustments

Changes in Law or Circumstances

.  Subject to Section 7.8 (which only applies in the event of a Change in
Control), in the event of any change in applicable law or any change in
circumstances which results in or would result in dilution of any rights granted
under the Plan, or which otherwise warrants an equitable adjustment because it
interferes with the intended operation of the Plan, then, if the Committee
should so determine, in its discretion, that such change equitably requires an
adjustment in the number or kind of stock or other securities or property
theretofore subject, or which may become subject, to issuance or transfer under
the Plan or in the terms and conditions of outstanding Incentive Awards, such
adjustment shall be made in accordance with such determination. Such adjustments
may include changes with respect to (i) the aggregate number of Shares that may
be issued under the Plan, (ii) the number of Shares subject to Incentive Awards,
and (iii) the Option Price or other price per Share for outstanding Incentive
Awards, but shall not result in the grant of any Stock Option with an exercise
price that is less than 100% of the Fair Market Value per Share on the date of
grant.  The Committee shall give notice to each applicable Grantee of such
adjustment which shall be effective and binding.

Exercise of Corporate Powers

.  The existence of the Plan or outstanding Incentive Awards hereunder shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalization, reorganization or other
changes in the Company’s capital structure or its business or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company or an Affiliate, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding whether of a similar character or otherwise.

Recapitalization of the Company

.  Subject to Section 7.8 (which only applies in the event of a Change in
Control), if while there are Incentive Awards outstanding, the Company shall
effect any subdivision or consolidation of Shares or other capital readjustment,

Page 26 of 41

 

--------------------------------------------------------------------------------

 

the payment of a stock dividend, stock split, combination of Shares,
recapitalization or other increase or reduction in the number of Shares
outstanding, without receiving compensation therefor in money, services or
property, then the number of Shares available under the Plan and the number of
Incentive Awards which may thereafter be exercised shall (i) in the event of an
increase in the number of Shares outstanding, be proportionately increased and
the Option Price or Fair Market Value of the outstanding Incentive Awards shall
be proportionately reduced; and (ii) in the event of a reduction in the number
of Shares outstanding, be proportionately reduced, and the Option Price or Fair
Market Value of the outstanding Incentive Awards shall be proportionately
increased.  The Committee shall take such action and whatever other action it
deems appropriate, in its discretion, so that the value of each outstanding
Incentive Award to the Grantee shall not be adversely affected by a corporate
event described in this Section 7.6(c).

Issue of Common Stock by the Company

.  Except as hereinabove expressly provided in this Section 7.6 and subject to
Section 7.8 in the event of a Change in Control, the issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
any conversion of shares or obligations of the Company convertible into such
shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of, or Option Price or Fair
Market Value of, any Incentive Awards then outstanding under previously granted
Incentive Awards; provided, however, in such event, outstanding Shares of
Restricted Stock shall be treated in the same manner for such purpose as
outstanding unrestricted Shares of Common Stock.

Assumption under the Plan of Outstanding Stock Options

.  Notwithstanding any other provision of the Plan, the Committee, in its
discretion, may authorize the assumption and continuation under the Plan of
outstanding and unexercised stock options or other types of stock-based
incentive awards that were granted under a stock option plan (or other type of
stock incentive plan or agreement) that is or was maintained by a corporation or
other entity that was merged into, consolidated with, or whose stock or assets
were acquired by, the Company as the surviving corporation.  Any such action
shall be upon such terms and conditions as the Committee, in its discretion, may
deem appropriate, including provisions to preserve the holder’s rights under the
previously granted and unexercised stock option or other stock-based incentive
award; such as, for example, retaining an existing exercise price under an
outstanding stock option.  Any such assumption and continuation of any such
previously granted and unexercised incentive award shall be treated as an
outstanding Incentive Award under the Plan and shall thus count against the
number of Shares reserved for issuance pursuant to Section 1.4. In addition, any
Shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall reduce the Shares available
for grants as provided in Section 1.4.

Assumption of Incentive Awards by a Successor

.  Subject to the accelerated vesting and other provisions of Section 7.8 that
apply in the event of a Change in Control, in the event of a Corporate Event
(defined below), each Grantee shall be entitled to receive, in lieu of the
number of Shares subject to Incentive Awards, such shares of capital stock or
other securities or property as may be issuable or payable with respect to or in
exchange for the number of Shares which the Grantee would have received had the
Grantee exercised the

Page 27 of 41

 

--------------------------------------------------------------------------------

 

Incentive Award immediately prior to such Corporate Event, together with any
adjustments (including, without limitation, adjustments to the Option Price and
the number of Shares issuable on exercise of outstanding Stock Options).  For
this purpose, Shares of Restricted Stock shall be treated in the same manner as
unrestricted outstanding Shares of Common Stock.

A “Corporate Event” means any of the following: (i) a dissolution or liquidation
of the Company, (ii) a sale of all or substantially all of the Company’s assets,
or (iii) a merger, consolidation or combination involving the Company (other
than a merger, consolidation or combination (A) in which the Company is the
continuing or surviving corporation and (B) which does not result in the
outstanding Shares being converted into or exchanged for different securities,
cash or other property, or any combination thereof).  In the event of a
Corporate Event, the Committee shall take whatever other action it deems to be
appropriate to preserve the rights of Grantees holding outstanding Incentive
Awards.

Notwithstanding the previous paragraph of this Section 7.6(f), but subject to
the accelerated vesting and other provisions of Section 7.8 that apply in the
event of a Change in Control, in the event of a Corporate Event (described in
the previous paragraph), the Committee shall have the right and power to
effectuate one or more of the following alternatives, in its discretion, with
respect to outstanding Incentive Awards, which may vary among individual
Grantees and Incentive Awards held by any individual Grantee:

 

(i)

cancel, effective immediately prior to the occurrence of the Corporate Event, an
outstanding Incentive Award (whether or not then exercisable) and, in full
consideration of such cancellation, pay to the Grantee an amount in cash equal
to the excess of (A) the value, as determined by the Committee, of the property
(including cash) received by the holders of Common Stock as a result of such
Corporate Event over (B) the exercise price of such Incentive Award, if any;
provided, however, this subsection (i) shall be inapplicable to an Incentive
Award granted within six (6) months before the occurrence of the Corporate Event
if the Grantee is an Insider and such disposition is not exempt under Rule 16b-3
(or other rules preventing liability of the Insider under Section 16(b) of the
Exchange Act) and, in that event, the provisions hereof shall be applicable to
such Incentive Award after the expiration of six (6) months from the date of
grant; or

 

(ii)

provide for the exchange or substitution of each Incentive Award outstanding
immediately prior to such Corporate Event (whether or not then exercisable) for
another award with respect to the Common Stock or other property for which such
Incentive Award is exchangeable and, incident thereto, make an equitable
adjustment as determined by the Committee, in its discretion, in the Option
Price or exercise price of the Incentive Award, if any, or in the number of
Shares or amount of property (including cash) subject to the Incentive Award; or

Page 28 of 41

 

--------------------------------------------------------------------------------

 

 

(iii)

provide that thereafter upon the exercise of an Incentive Award that was
previously granted, the Grantee shall be entitled to purchase or receive under
such Incentive Award, in lieu of the number of Shares then covered by such
Incentive Award, the number and class of shares of stock or other securities or
property (including, without limitation, cash) to which the Grantee would have
been entitled pursuant to the terms of the agreement of the Corporate Event if,
immediately prior to such Corporate Event, the Grantee had been the holder of
record of the number of Shares then covered by such Incentive Award; provided,
however, if such consideration is not solely common stock of the successor
corporation, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received to be solely common stock of the
successor corporation that is equal to the Fair Market Value of the per Share
consideration received by the holders of Shares as the result of the Corporate
Event; or

 

(iv)

provide for assumption of the Plan and such outstanding Incentive Awards by the
surviving entity or its parent.

The Committee, in its discretion, shall have the authority to take whatever
action it deems to be necessary or appropriate to effectuate the provisions of
this Section 7.6(f).

7.7

Termination of Employment, Death, Disability and Retirement

Termination of Employment

.  Unless otherwise expressly provided in the Grantee’s Incentive Agreement or
the Plan, if the Grantee’s Employment is terminated for any reason other than
due to his or her death, Disability, Retirement or for Cause, any non-vested
portion of any Stock Option or other Incentive Award at the time of such
termination shall automatically expire and terminate and no further vesting
shall occur after the termination date. In such event, except as otherwise
expressly provided in his or her Incentive Agreement, the Grantee shall be
entitled to exercise his or her rights only with respect to the portion of the
Incentive Award that was vested as of his or her termination of Employment date
for a period that shall end on the earlier of (i) the expiration date set forth
in the Incentive Agreement or (ii) ninety (90) days after the date of his or her
termination of Employment.

Termination of Employment for Cause

.  Unless otherwise expressly provided in the Grantee’s Incentive Agreement, in
the event of the termination of a Grantee’s Employment for Cause, all vested and
non-vested Stock Options and other Incentive Awards granted to such Grantee
shall immediately expire, and shall not be exercisable to any extent, as of
12:01 a.m. (CST) on the date of such termination of Employment.

Retirement

.  Unless otherwise expressly provided in the Grantee’s Incentive Agreement,
upon the termination of Employment due to the Grantee’s Retirement:

Page 29 of 41

 

--------------------------------------------------------------------------------

 

 

(i)

any non-vested portion of any outstanding Option or other Incentive Award shall
immediately terminate and no further vesting shall occur; and

 

(ii)

any vested Option or other Incentive Award shall expire on the earlier of (A)
the expiration date set forth in the Incentive Agreement for such Incentive
Award; or (B) the expiration of one (1) year after the date of his or her
termination of Employment due to Retirement.

Disability or Death

.  Unless otherwise expressly provided in the Grantee’s Incentive Agreement,
upon termination of Employment as a result of the Grantee’s Disability or death:

 

(i)

any non-vested portion of any outstanding Option or other Incentive Award shall
immediately terminate upon termination of Employment and no further vesting
shall occur; and

 

(ii)

any vested Incentive Award shall expire on the earlier of either (A) the
expiration date set forth in the Incentive Agreement or (B) the one year
anniversary date of the Grantee’s termination of Employment date.

The Committee shall determine whether a Disability for purposes of this
Section 7.7(d) has occurred.

Continuation

.  Subject to the conditions and limitations of the Plan and applicable law and
regulation, in the event that a Grantee ceases to be an Employee, Consultants,
or Outside Director, as applicable, for whatever reason, the Committee and
Grantee may mutually agree with respect to any outstanding Option or other
Incentive Award then held by the Grantee (i) for an acceleration or other
adjustment in any vesting schedule applicable to the Incentive Award; (ii) for a
continuation of the exercise period following termination for a longer period
than is otherwise provided under such Incentive Award; or (iii) to any other
change in the terms and conditions of the Incentive Award.  In the event of any
such change to an outstanding Incentive Award, a written amendment to the
Grantee’s Incentive Agreement shall be required.  No amendment to a Grantee’s
Incentive Award shall be made to the extent compensation payable pursuant
thereto as a result of such amendment would be considered deferred compensation
that is subject to taxation under Code Section 409A, unless otherwise determined
by the Committee.

7.8

Change in Control

(a)For any Awards granted after the Effective Date of this Plan and
notwithstanding any contrary provision in the Plan, in the event of a Change in
Control (as defined below), no such Awards will vest solely as a result of a
Change in Control unless expressly provided otherwise in the individual
Grantee’s Incentive Agreement (in which case the Incentive Agreement will
control) or unless otherwise determined by the Committee.

Page 30 of 41

 

--------------------------------------------------------------------------------

 

(b)As used herein and for all purposes of this Plan, the term “Change in
Control” means the occurrence of any one or more of the following events:

 

(i)

Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”)) either (A) acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of the then outstanding shares of common stock of
the Company (the “Outstanding Company Stock”) or (B) acquires (or has acquired
during the twelve (12)-month period ending on the date of the most recent
acquisition by such person or persons) beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty-five percent (35%)
or more of the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (x) any acquisition
directly from the Company or any Subsidiary, (y) any acquisition by the Company
or any Subsidiary or by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Subsidiary, or (z) any acquisition by any
corporation pursuant to a reorganization, merger, consolidation or similar
business combination involving the Company (a “Merger”), if, following such
Merger, the conditions described in Section 7.8(b)(iii)(A)-(B) (below) are
satisfied; or

 

(ii)

The consummation of a Merger involving the Company or a Subsidiary of the
Company, unless immediately following such Merger, (A) substantially all of the
holders of the Outstanding Company Voting Securities immediately prior to Merger
beneficially own, directly or indirectly, more than fifty percent (50%) of the
common stock of the Company or the corporation resulting from such Merger with
the Company (or its parent corporation) in substantially the same proportions as
their ownership of Outstanding Company Voting Securities immediately prior to
such Merger and (B) at least a majority of the members of the board of directors
of the Company or the corporation resulting from such Merger (or its parent
corporation) were members of the Incumbent Board at the time of the execution of
the initial agreement providing for such Merger; or

 

(iii)

The sale or other disposition, during a 12-month period, of more than forty
percent (40%) of the assets of the Company and its Subsidiaries on a
consolidated basis, unless immediately following such sale or other disposition,
(A) substantially all of the holders of the Outstanding Company Voting
Securities immediately prior to

Page 31 of 41

 

--------------------------------------------------------------------------------

 

 

the consummation of such sale or other disposition beneficially own, directly or
indirectly, more than fifty percent (50%) of the common stock of the corporation
acquiring such assets in substantially the same proportions as their ownership
of Outstanding Company Voting Securities immediately prior to the consummation
of such sale or disposition, and (B) at least a majority of the members of the
board of directors of such corporation (or its parent corporation) were members
of the Incumbent Board at the time of execution of the initial agreement or
action of the Board providing for such sale or other disposition of assets of
the Company.

(c)For any Awards granted under the Prior Plan, the provisions of Section 7.8 of
the Prior Plan shall continue to apply to any such awards notwithstanding any
changes to the contrary contained within this Plan as of the Effective Date.

Notwithstanding any of the foregoing provisions of this Section 7.8, to the
extent that any payment (or acceleration of payment) hereunder is considered to
be deferred compensation that is subject to, and not exempt under, Code Section
409A, then the term Change in Control hereunder shall be construed to have the
meaning as set forth in Code Section 409A with respect to the payment (or
acceleration of payment) of such deferred compensation, but only to the extent
inconsistent with the foregoing provisions of the Change in Control definition
(above) as determined by the Incumbent Board.

In the event that any acceleration of vesting pursuant to an Incentive Award and
any other payment or benefit received or to be received by a Grantee under the
Plan in connection with a Change in Control or a Corporate Event would subject a
Grantee to any excise tax pursuant to Code Section 4999 (which excise tax would
be the Grantee’s obligation) due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Code Section
280G, the Grantee may elect, in his or her discretion, to reduce the amount of
any acceleration of vesting, payment or benefit called for under an Incentive
Award in order to avoid such characterization, provided that, if the Grantee so
elects, the reduction will be made by the Committee, in its sole discretion, in
a manner intended to provide the greatest economic benefit to the Grantee.  The
determination of whether a Grantee would be subject to any excise tax pursuant
to Code Section 4999 shall be made by legal counsel or an accounting firm
selected by the Company in its sole and absolute discretion, with any such
determination to be binding on the Grantee and all other parties.

7.9

Exchange of Incentive Awards

Subject to Section 7.10, the Committee may, in its discretion, permit any
Grantee to surrender outstanding Incentive Awards in order to exercise or
realize his or her rights under other Incentive Awards or in exchange for the
grant of new Incentive Awards, or require holders of Incentive Awards to
surrender outstanding Incentive Awards (or comparable rights under other plans
or arrangements) as a condition precedent to the grant of new Incentive
Awards.  No exchange of Incentive Awards shall be made under this Section 7.9 if
such surrender causes any

Page 32 of 41

 

--------------------------------------------------------------------------------

 

Incentive Award to provide for the deferral of compensation in a manner that is
subject to taxation under Code Section 409A unless otherwise determined by the
Committee.

7.10

Repricing Prohibited

Except as contemplated by the provisions of Section 7.6, outstanding Stock
Options and Stock Appreciation Rights will not be “repriced” for any reason
without the prior approval of the Company’s shareholders. For purposes of the
Plan, a “repricing” means lowering the Option Price of an outstanding Stock
Option or SAR or any other action that has the same effect or is treated as a
repricing under generally accepted accounting principles, and includes a tandem
cancellation of a Stock Option or SAR at a time when its Option Price exceeds
the fair market value of the underlying Common Stock and exchange for another
Stock Option, SAR, other Incentive Award, other equity security or a cash
payment.

Section 8.

GENERAL

8.1

Effective Date and Grant Period

The Plan shall be effective upon the Effective Date.  No Incentive Awards may be
granted under the Plan on or after the date which is ten (10) years following
the Effective Date.  The Plan shall remain in effect until all Incentive Awards
granted under the Plan have been satisfied or expired.

8.2

Funding and Liability of Company

No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets.  In addition, the Company shall not be required to
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of the Plan.  Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience.  The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto.  The Plan
shall not be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto.  Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by this Plan and any Incentive Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  The Company,
Affiliate, Board, and Committee shall not be required to give any security or
bond for the performance of any obligation that may be created by the Plan.

Page 33 of 41

 

--------------------------------------------------------------------------------

 

8.3

Withholding Taxes

Tax Withholding

.  The Company or any Affiliate is authorized to withhold from any Incentive
Award, from any payment due or transfer made under the Incentive Award or the
Plan, or from any compensation or other amount owing to a Grantee, the amount
(in cash, Shares, other securities, other Incentive Awards or other property) of
any applicable withholding taxes with respect to an Incentive Award, its
exercise, the lapse of restrictions thereon, payment or transfer under an
Incentive Award or under the Plan, and to take any other action that is
necessary, in the opinion of the Company or Affiliate, to satisfy all
obligations for the payment of the taxes.  Notwithstanding the foregoing, in the
event of an assignment or transfer of a Nonstatutory Stock Option pursuant to
Section 7.4, the Grantee who assigns the Nonstatutory Stock Option shall remain
subject to withholding taxes upon exercise of the Nonstatutory Stock Option by
the transferee to the extent required by the Code or the rules and regulations
promulgated thereunder. Payment for such tax shall be required to be made prior
to the delivery of any Shares. The payment may be made in cash, by check, or
through the delivery of Shares owned by the Grantee or transferee (which may be
effected by the actual delivery of Shares or by the Company’s withholding of a
number of Shares to be issued upon the exercise of a Nonstatutory Stock Option,
if applicable), which Shares have an aggregate Fair Market Value up to the
maximum withholding payment permissible without affecting the accounting
treatment of the Incentive Award, or any combination thereof.

Share Withholding

.  With respect to tax withholding required upon the exercise of Stock Options
or SARs, upon the lapse of restrictions on Restricted Stock, or upon any other
taxable event arising as a result of any Incentive Award, the Grantee may elect,
subject to the approval of the Committee in its discretion, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be determined up to
the maximum withholding permissible without affecting the accounting treatment
of the Incentive Award.  All such elections shall be made in writing, signed by
the Grantee, and remain subject to any restrictions or limitations that the
Committee, in its discretion, deems to be appropriate.

8.4

No Guarantee of Tax Consequences

Neither the Company nor any Affiliate nor the Board nor the Committee makes any
commitment or guarantee to any Grantee or other Person that any federal, state,
local or foreign tax treatment will apply or be available to any Grantee or
other Person participating or eligible to participate hereunder.

Neither the Company nor any Affiliate nor the Board, nor the Committee shall be
liable to any Grantee or any other Person as to any tax consequences expected,
but not realized, or realized, but not expected, by any Grantee or other Person
due to the grant, exercise, lapse of restriction, vesting, distribution, payment
or other taxable event involving any Incentive Award. Although the Company and
its Affiliates may endeavor to (a) qualify an Incentive Award for favorable tax
treatment in a jurisdiction or (b) avoid adverse tax treatment for an Incentive
Award, the Company makes no representation to that effect and expressly disavows
any covenant or other obligation to obtain or maintain any favorable or avoid
any unfavorable tax treatment.

Page 34 of 41

 

--------------------------------------------------------------------------------

 

8.5

Designation of Beneficiary by Grantee

Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case of his or her death before he receives any or all of such
benefit.  Each such designation shall revoke all prior designations by the same
Grantee, shall be in a form prescribed by the Committee, and will be effective
only when filed by the Grantee in writing with the Committee (or its delegate),
and received and accepted during the Grantee’s lifetime.  In the absence of any
such designation, benefits remaining unpaid at the Grantee’s death shall be paid
to the Grantee’s estate.

8.6

Deferrals

Subject to any requirements that apply to preclude taxation under Code
Section 409A, the Committee in its discretion, may permit a Grantee to defer the
receipt of the payment of cash or the delivery of Shares under the terms of his
or her Incentive Agreement that would otherwise be due and payable by virtue of
the lapse or waiver of restrictions with respect to Restricted Stock or another
form of Incentive Award.

8.7

Amendment and Termination of Plan

The Board shall have the power and authority to terminate or amend the Plan at
any time in its discretion; provided, however, the Board shall not, without the
approval of the shareholders of the Company within the time period required by
applicable law:

(a)except as provided in Section 7.6, increase the maximum number of Shares that
may be issued under the Plan pursuant to Section 1.4;

(b)amend the requirements as to the class of Employees eligible to receive
Incentive Awards under the Plan;

(c)extend the term of the Plan;

(d)while the Company is a Publicly Held Corporation (i) decrease the authority
granted to the Committee under the Plan in contravention of Rule 16b-3 under the
Exchange Act (to the extent Section 16 of the Exchange Act is applicable to the
Company) or (ii) delete or limit the provisions of Section 7.10 (repricing
prohibition).

In addition, to the extent that the Committee determines that (x) the listing
for qualification requirements of any national securities exchange or quotation
system on which the Common Stock is then listed or quoted, if applicable, or (y)
any provision of the Code (or regulations promulgated thereunder), require
shareholder approval in order to maintain compliance with such listing
requirements or to maintain any favorable tax advantages or qualifications, then
the amendment of the Plan shall not be effective unless approved by the
requisite vote of the shareholders of the Company entitled to vote thereon.

Subject to the provisions of the last paragraph of this Section 8.7, no
amendment, modification, suspension, discontinuance or termination of the Plan
shall impair the rights of any Grantee under any Incentive Award previously
granted under the Plan without such Grantee’s

Page 35 of 41

 

--------------------------------------------------------------------------------

 

consent; provided, however, such consent shall not be required with respect to
any Plan amendment, modification or other such action if the Committee
determines, in its discretion, that such amendment, modification or other such
action is not reasonably likely to significantly reduce or diminish the benefits
provided to the Grantee under such Incentive Award.

The Committee may waive any conditions or restrictions under, amend or modify
the terms and conditions of, or cancel or terminate any outstanding Incentive
Award at any time and from time to time; provided, however, subject to Section
7.10 and the provisions of the last paragraph of this Section 8.7 and the
provisions of the applicable Incentive Agreement, no such amendment,
modification, cancellation or termination shall impair the rights of a Grantee
under an Incentive Award without such Grantee’s consent; provided, however, such
consent shall not be required with respect to any amendment, modification or
other such action if the Committee determines, in its discretion, that such
amendment, modification or other such action is not reasonably likely to
significantly reduce or diminish the benefits provided to the Grantee under such
Incentive Award.

Notwithstanding any other provision of the Plan or any Incentive Agreement to
the contrary, the Committee may, in its discretion and without the consent of
any Grantee, amend the Plan or any Incentive Agreement, to take effect
retroactively or otherwise, as it deems to be necessary in order for the
Company, the Plan, the Incentive Award or the Incentive Agreement to satisfy or
conform to any applicable law, regulation or rule, or to meet the requirements
of any applicable accounting standard.

8.8

Requirements of Law and Securities Exchanges.

The granting of Incentive Awards and the issuance of Shares under the Plan shall
be subject to all applicable laws, rules, and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required. Certificates evidencing Shares delivered under the Plan (to the extent
that such shares are so evidenced) may be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the rules and
regulations of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation, and any applicable federal or state
securities law or regulation.  The Committee may cause a legend or legends to be
placed upon such certificates to make appropriate reference to such
restrictions.

The Company shall not be required to sell or issue any Shares under any
Incentive Award if the sale or issuance of such Shares would constitute a
violation by the Grantee or any other individual exercising the Incentive Award,
or the Company, of any provision of any law or regulation of any governmental
authority, including without limitation, any federal or state securities law or
regulation.  If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any Shares subject to an Incentive
Award upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase or sale of Shares hereunder, no Shares may be issued or purchased or
sold to the Grantee or any other individual pursuant to an Incentive Award
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company,
and any delay

Page 36 of 41

 

--------------------------------------------------------------------------------

 

caused thereby shall in no way affect the date of termination of the Incentive
Award.  The Company shall not be obligated to take any affirmative action in
order to cause the exercise of an Incentive Award or the issuance of Shares
pursuant to the Plan to comply with any law or regulation of any governmental
authority.  As to any jurisdiction that expressly imposes the requirement that
an Incentive Award shall not be exercisable until the Shares covered thereby are
registered or are exempt from registration, the exercise of such Incentive Award
(under circumstances in which the laws of such jurisdiction apply) shall be
deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

All Shares issuable under the Plan are subject to any stop-transfer orders and
other restrictions as the Committee deems necessary or advisable to comply with
federal, state or foreign securities laws, rules and regulations and the rules
of any securities exchange or similar entity. The Committee may place legends on
any certificate evidencing Shares or issue instructions to the transfer agent to
reference restrictions applicable to the Shares.

To the extent required by applicable law (including without limitation Section
302 of the Sarbanes Oxley Act and Section 954 of the Dodd Frank Act) or the
rules and regulations of the Securities and Exchange Commission or any
securities exchange or transaction reporting system upon which the Common Stock
is then listed or to which it is admitted for quotation, Incentive Awards shall
be subject to clawback or recoupment.

8.9

Treatment for Other Compensation Purposes

The amount of any compensation received or deemed to be received by a Grantee
pursuant to an Incentive Award shall not be deemed part of a Grantee’s regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws, and shall not be included in or have any effect on the determination
of benefits under any other compensation or benefit plan, program or arrangement
of the Company or an Affiliate, including any retirement or severance benefits
plan, unless otherwise expressly provided by the terms of any such other plan,
program or arrangement.

8.10

No Obligation to Exercise Awards; No Right to Notice of Expiration Date

An Incentive Award of a Stock Option or a Stock Appreciation Right imposes no
obligation upon the Grantee to exercise the Incentive Award.  The Company, its
Affiliates and the Committee have no obligation to inform a Grantee of the date
on which a Stock Option or SAR is no longer exercisable even if such expiration
is not set forth in the Incentive Agreement.

8.11

Rule 16b-3 Securities Law Compliance for Insiders

While the Company is a Publicly Held Corporation, transactions under the Plan
with respect to Insiders are intended to comply with all applicable conditions
of Rule 16b-3 under the Exchange Act to the extent Section 16 of the Exchange
Act is applicable to the Company.  Any ambiguities or inconsistencies in the
construction of an Incentive Award or the Plan shall be interpreted to give
effect to such intention, and to the extent any provision of the Plan or action
by the Committee fails to so comply, it shall be deemed null and void to the
extent permitted by law and deemed advisable by the Committee in its discretion.

Page 37 of 41

 

--------------------------------------------------------------------------------

 

8.12

Compliance with Code Section 409A

It is intended that Incentive Awards granted under the Plan shall be exempt
from, or if not exempt, in compliance with, the applicable requirements to
preclude taxation under Code Section 409A, unless otherwise determined by the
Committee at the time of grant.  In that respect, the Company, by action of its
Board, reserves the right to amend the Plan, and the Board and the Committee
each reserve the right to amend any outstanding Incentive Agreement, to the
extent deemed necessary or appropriate, in its discretion, either to exempt such
Incentive Award from taxation under Code Section 409A or to comply with the
requirements of Code Section 409A to preclude taxation thereunder.

The Plan is intended to comply, and shall be administered consistently in all
respects, with Code Section 409A and the regulations and additional guidance
promulgated thereunder to the extent applicable. Accordingly, the Company shall
have the authority to take any action, or refrain from taking any action, with
respect to the Plan or any Incentive Award hereunder that is reasonably
necessary to ensure compliance with Code Section 409A (provided that the Company
shall choose the action that best preserves the value of payments and benefits
provided to Grantee that is consistent with Code Section 409A).  The Plan shall
be interpreted in a manner that is consistent with Code Section 409A. In
furtherance, but not in limitation of the foregoing:

(a)in no event may a Grantee designate, directly or indirectly, the calendar
year of any payment to be made hereunder; and

(b)to the extent that a Grantee is a “specified employee” within the meaning of
Code Section 409A, payments, if any, that constitute a “deferral of
compensation” under Code Section 409A and that would otherwise become due during
the first six months following such Grantee’s termination of Employment shall be
delayed and all such delayed payments shall be paid in full in the seventh month
after such termination date, provided that the above delay shall not apply to
any payment that is excepted from coverage under Code Section 409A, such as a
payment covered by the short-term deferral exception under Code Section 409A.

8.13

Notices

Notice From Insiders to Secretary of Change in Beneficial Ownership

.  To the extent Section 16 of the Exchange Act is applicable to the Company,
within two business days after the date of a change in beneficial ownership of
Shares of Common Stock issued or delivered pursuant to the Plan, each Insider
should report to the Secretary of the Company (or his or her delegate) any such
change to the beneficial ownership of the Shares that is required to be reported
by such Insider by Rule 16(a)-3 under the Exchange Act.  Whenever reasonably
feasible, the Insider will provide the Company with advance notification of such
change in beneficial ownership.

Notice to Insiders and Securities and Exchange Commission

.  To the extent applicable, the Company shall provide notice to any Insider of
any “blackout period,” as defined in Section 306(a)(4) of the Sarbanes-Oxley Act
of 2002, in any case in which such Insider is subject to the requirements of
Section 304 of said Act in connection with the “blackout period.”

Page 38 of 41

 

--------------------------------------------------------------------------------

 

8.14

Pre-Clearance Agreement with Brokers

Notwithstanding anything in the Plan to the contrary, no Shares issued pursuant
to the Plan will be delivered to a broker or dealer that receives such Shares
for the account of an Insider unless and until the broker or dealer enters into
a written agreement with the Company whereby such broker or dealer agrees to
report immediately to the Secretary of the Company (or other designated Person)
a change in the beneficial ownership of such Shares.

8.15

Successors to Company

All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

8.16

Miscellaneous Provisions

(a)No Employee, Consultant, or Outside Director or other person shall have any
claim or right to be granted an Incentive Award under the Plan. Neither the
Plan, nor any action taken hereunder, shall be construed as giving any Employee,
Consultant, or Outside Director any right to be retained in the Employment or
other service of the Company or any Parent or Subsidiary.

(b)The expenses of the Plan shall be borne by the Company.

(c)By accepting any Incentive Award, each Grantee and each Person claiming by or
through Grantee shall be deemed to have indicated his or her complete acceptance
of all the terms and conditions of the Plan and the Incentive Agreement.

(d)The proceeds received from the sale of Common Stock pursuant to the Plan
shall be used for general corporate purposes of the Company.

8.17

Severability

If any provision of the Plan or any Incentive Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction as to any
Person or Incentive Award, or would disqualify the Plan or Incentive Award under
any law deemed applicable by the Committee, such provision shall be
(a) construed or deemed amended to conform to applicable law or (b) if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Incentive Award, such
provision shall be stricken as to such jurisdiction, Person or Incentive
Agreement, and thereafter the remainder of the Plan and any such
Incentive  Agreement shall remain in full force and effect.

8.18

Rules of Construction

The section and other headings contained in the Plan are for reference purposes
only and shall not affect the meaning or interpretation of the Plan. Unless the
context clearly requires otherwise: (a) words of the masculine gender used
herein shall include the feminine and neuter;

Page 39 of 41

 

--------------------------------------------------------------------------------

 

(b) references to the plural include the singular and to the singular include
the plural; (c) the terms “includes” and “including” are not limiting; (d) the
term “or” has the inclusive meaning represented by the phrase “and/or”; and (e)
any grammatical form or variant of a term defined in the Plan shall be construed
to have a meaning corresponding to the definition of the term set forth herein.
The terms “hereof,” “hereto,” “hereunder” and similar terms in the Plan refer to
the Plan as a whole and not to any particular provision of the Plan.

8.19

Governing Law

The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Texas without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.

***




Page 40 of 41

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed in its
name and on its behalf by its duly authorized officer effective as of the
Effective Date.

Ultra Petroleum Corp.

By:/s/ Brad Johnson
Brad Johnson
Interim Chief Executive Officer

 

Page 41 of 41

 